Citation Nr: 0921775	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  07-27 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1969 to October 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

In March 2009, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional development is necessary before these claims can 
be decided.

The Veteran claims service connection for bilateral hearing 
loss and tinnitus secondary to acoustic trauma during combat.

The duty to assist requires VA to provide a medical 
examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C. § 5103A(d)(1) (West 2002).  An examination 
or medical opinion is required when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, (2) evidence establishing that an 
event, injury, or disease occurred in service or during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the Secretary to make a decision 
on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 
(2006).

The fulfillment of the VA's statutory duty to assist the 
appellant includes requesting VA examination when indicated, 
and conducting a thorough and contemporaneous medical 
examination, and providing a medical opinion, which takes 
into account the records of prior medical treatment, so that 
the disability evaluation will be a fully informed one.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

If an examination report does not contain sufficient detail, 
it is incumbent upon the rating board to return the report as 
inadequate for rating purposes.  38 C.F.R. § 4.2 (2008).

The report of the May 1968 enlistment examination reflects 
that a summary of defects and diagnoses included "defective 
hearing H2."  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled in service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where evidence or medical judgment is such as to 
warrant a finding that an injury or disease existed prior 
thereto.  38 U.S.C.A. § 1112 (West 2002).

Where a disease or condition pre-existed service, it will be 
considered to have been aggravated by active service where 
there is an increase in disability during service, unless 
there is a specific finding that the increase in disability 
is due to the natural progression of the disease.  38 
U.S.C.A. §1153 (West 2002); 38 C.F.R. § 3.306 (2008).

Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition itself, as 
contrasted with mere symptoms, has worsened.  See Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 
Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).

The Veteran had VA examinations in September 2005 and in May 
2007.  The VA examinations provided are inadequate for rating 
purposes.  The September 2005 VA examination report indicated 
that the Veteran's claims file was not available for review.  
The September 2005 VA examiner's discussion of the service 
treatment records was limited to a statement that the RO 
reported normal entrance and separation examinations.  The 
report of the May 2007 VA examination indicated that the 
claims file was reviewed.  However, the examiner did not 
address the findings of defective hearing at enlistment.  The 
examiner's only reference to the service records was that the 
RO reported normal entrance and separation examinations.   

The Board finds that a new VA examination is necessary to 
determine whether bilateral hearing loss pre-existed service 
or was aggravated and whether tinnitus is related to the 
acoustic trauma during service.    

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
audiological examination.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination, and the examination 
report should indicate that such a review 
was conducted. 

2.  The examiner should diagnose any 
hearing loss and tinnitus disabilities.  
The examiner should provide opinions 
regarding the following questions:   

a.  Did the Veteran have bilateral hearing 
loss prior to entry into service?  If so, 
did bilateral hearing loss increase in 
severity beyond its natural progression 
during service?  The examiner should 
provide a detailed rationale for the 
opinion.  

b.  If bilateral hearing loss did not 
exist prior to service, is it at least as 
likely as not (50 percent or greater 
likelihood) related to the Veteran's 
period of active service, including 
acoustic trauma during service?  The 
examiner should provide a detailed 
rationale for the opinion.

c.  Is tinnitus at least as likely as not 
(50 percent or greater likelihood) related 
to acoustic trauma during service?  The 
examiner should provide a detailed 
rationale for the opinion.  

3.  Following the completion of the 
actions requested above, the RO should 
readjudicate the claims on appeal.  If the 
disposition of the claims remains 
unfavorable, the RO should furnish the 
Veteran and his representative a 
supplemental statement of the case and 
afford them an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further review, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




